DARGAN, J.
Although I agree with the court, that the judgment in this case should be affirmed under the facts, yet I cannot assent to the proposition, that the lien of an older judgment creditor, on the real estate of the defendant, will be postponed in favor of a junior, on the ground alone, that the sheriff has been instructed by the plaintiff in the elder judgment, not to sell uhder the execution issued thereon, or because the plaintiff has held it up, and declined to have the land sold. If the plaintiff in the older judgment has a valid execution in the hands of the sheriff; at the time of the sale under the junior judgment, he is certainly entitled to have his older lien satisfied, and has priority over the junior judgment creditor. And although the plaintiff may have, from time to time, previously ordered a stay of the sale, or a return of the execution, this, in my opinion, will not postpone his lien on the real estate of the defendant, in -favor of a junior judgment creditor.